Case 2:19-cv-18299-WJM-MF Document 1 Filed 09/24/19 Page 1 of 10 PageID: 1



 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

                                                              Index No. 19-CV-18299
   Young Sang Kim, Jin Hee Kim, In Jun Bang and
   Ok Hwan Bang
   On behalf of themselves and all other Plaintiffs
   similarly situated known and unknown

                      Plaintiffs,
         v.                                                   COMPLAINT

   A Cleaner City Livingston LLC, A Cleaner City
   Millburn LLC, A Cleaner City Springfield LLC,
   A Cleaner City West Caldwell LLC, A Cleaner
   City Westwood LLC, Young Sun Lee aka Tom
   Lee and Estelle Lee
                                                              JURY TRIAL DEMANDED
              Defendants.


      Plaintiffs, Young Sang Kim, Jin Hee Kim, In Jun Bang and Ok Hwang Bang through

 their attorneys, for their Complaint against A Cleaner City Livingston LLC, A Cleaner

 City Millburn LLC, A Cleaner City Springfield LLC, A Cleaner City West Caldwell

 LLC, A Cleaner City Westwood LLC, Young Sun Lee aka Tom Lee and Estelle Lee

 (“Defendants”), state as follows:


                            NATURE OF PLAINTIFFS' CLAIMS


 1.           This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201, et. seq.

 (“FLSA”), and New Jersey Wage Payment Law, N.J.S.A. §§ 34:11-4.1 et seq.; the New

 Jersey Wage and Hour Law, N.J.S.A. §§ 34:11-56a et seq.; and the New Jersey Wage and

 Hour Regulations, N.J.A.C. §§ 12:56 et seq. for Defendants' failure to pay overtime

 compensation to Plaintiffs. During the course of their employment by Defendants,

 Plaintiffs regularly worked more than eight (8) hours per day and over forty (40) hours


                                              1
Case 2:19-cv-18299-WJM-MF Document 1 Filed 09/24/19 Page 2 of 10 PageID: 2




 per week. Defendants did not pay Plaintiffs overtime compensation. Plaintiffs further

 allege that Defendants' failure to pay overtime wages was willful and intentional.


                                      THE PARTIES


 2.        Plaintiffs were at all times relevant hereto employees of Defendants.

 3.        Plaintiffs were at all times relevant hereto individuals employed in the State of

 New Jersey by Defendants.

 4.        Plaintiffs had at all times relevant hereto resided in the State of New Jersey.

 5.        Plaintiffs were at all times relevant hereto non-exempt employees within the

 meaning of the FLSA, NJSA and NJAC and the implementing rules and regulations of

 the FLSA and NJSA.

 6.        Plaintiffs are filing this FLSA claim as an individual action for themselves as

 well as on behalf of all other Plaintiffs similarly situated known and unknown.

                   Plaintiffs Young Sang Kim and Jin Hee Kim (“Kims”)

 7.        Plaintiffs Young Sang Kim and Jin Hee Kim were hired by Defendants as dry

 cleaner workers on about July 1, 2015.

 8.        For the period commencing from about July 1, 2015, until the current, Kims

 regularly and customarily at the specific instructions and demand of Defendants actually

 performed work for Defendants over twelve (12) hours per day and over seventy (70)

 hours per week.


  9.       Kims were paid $1,000 per week each regardless of the hours they worked per

  day or per week.




                                            2
Case 2:19-cv-18299-WJM-MF Document 1 Filed 09/24/19 Page 3 of 10 PageID: 3



  10.      They usually started their work at 7:00 am and ended at 7:00 pm for 6 days a

  week. They were required to work until 10 p.m. to repair machines about 6 times per

  month.

                  Plaintiffs In Jun Bang and Ok Hwan Bang (“Bangs”)


  11.      Plaintiffs In Jun Bang and Ok Hwan Bang were hired by Defendants as dry

  cleaner workers on about January of 2013.

 12.       For the period commencing from about January 2013, until December 2017,

 Bangs regularly and customarily at the specific instructions and demand of Defendants

 actually performed work for Defendants over twelve (12) hours per day and over seventy

 (70) hours per week.


  13.      Bangs were paid $1,000 per week each regardless of the hours they worked per

  day or per week.

  14.      They usually started their work at 7:00 am and ended at 7:00 pm for 6 days.

  They were required to work until 10 p.m. to repair machines about 6 times per month.

                                      All Plaintiffs

  15.      Plaintiffs were responsible for greeting clients, receiving garments from clients

  or other drop off cleaners, tagging garments, washing, spotting, repairing machines,

  lawn mowing, and snow plowing.

  16.      Plaintiffs witnessed that almost all the other employees did not receive

  overtime wage regardless of the hours they worked in a day or a week.


  17.      Plaintiffs regularly worked more than 40 hours a week and were never paid the

  proper amount of overtime wages.


                                            3
Case 2:19-cv-18299-WJM-MF Document 1 Filed 09/24/19 Page 4 of 10 PageID: 4



 18.        Plaintiffs performed manual labor for Defendants.

 19.        Plaintiffs were assigned to the said manual labor by Defendants.

 20.        Plaintiffs were not required to possess any specialized skills in order to do the

 assigned work for Defendants.

 21.        Plaintiffs did not have to supply their own tools and equipment in connection

 with their work for Defendants.

 22.        Plaintiffs were required to report to work for Defendants at a certain time.

 23.        Plaintiffs could not set their own hours of work for Defendants.

 24.        Defendants are and were at all relevant times hereto engaged in the business of

 dry cleaners.

 25.        Defendants A Cleaner City Livingston LLC, A Cleaner City Millburn LLC, A

 Cleaner City Springfield LLC, A Cleaner City West Caldwell LLC, A Cleaner City

 Westwood LLC are and were at all relevant times hereto engaged in the interstate

 commerce.

 26.        Defendants, Young Sun Lee and Estelle Lee managed, supervised, established

 and administered the terms and conditions of Plaintiffs' employment.

 27.        Defendants, Young Sun Lee and Estelle Lee participated in and approved of

 the unlawful pay practices of the business at Livingston in New Jersey.

 28.        Defendants, Young Sun Lee and Estelle Lee were involved in assigning work

 to Plaintiffs.

 29.        Defendants, Young Sun Lee and Estelle Lee had the power and authority to

 discipline Plaintiffs.




                                             4
Case 2:19-cv-18299-WJM-MF Document 1 Filed 09/24/19 Page 5 of 10 PageID: 5



 30.       Defendants, Young Sun Lee and Estelle Lee exercised authority over the terms

 and conditions of Plaintiffs’ employment and how much and the manner in which

 Plaintiffs were paid.

 31.       Defendants, Young Sun Lee and Estelle Lee hired Plaintiffs.

 32.       Defendants, Young Sun Lee and Estelle Lee were in charge of paying

 employees.

 33.       Defendants, Young Sun Lee and Estelle Lee told Plaintiffs where to work and

 when to work.

 34.       Defendants employed Plaintiffs to do work for them in the States of New

 Jersey.

 35.       Defendants, during all relevant times, were subject to the FLSA due to the

 nature of their business and revenues earned.

 36.       Defendants provided the tools and equipment and materials for Plaintiffs to do

 their job with Defendants.

 37.       Defendants held Plaintiffs out as employees.

 38.       Defendants employed and paid Plaintiffs as their employees.

 39.       Defendants are employers within the meaning of the term of the Fair Labor

 Standards Act, 29 U.S.C. § 203(d), and the N.J.S.A.

 40.       No exemption from overtime wages applied to Plaintiffs’ employment with

 Defendants.

 41.       Defendants never obtained legal advice or counsel that their overtime pay

 practices and/or policies were compliant with state and federal wage-hour laws.




                                           5
Case 2:19-cv-18299-WJM-MF Document 1 Filed 09/24/19 Page 6 of 10 PageID: 6



 42.       Defendants never obtained any written guidance from the U.S. Department of

 Labor concerning their pay practices and policies.

 43.       No exemption from overtime applies or applied to Plaintiffs when they worked

 more than 40 hours in a workweek for Defendants.

 44.       Defendants failed to pay Plaintiffs overtime premium for all hours worked in

 excess of 40 hours per workweek.

 45.       Defendants' failure to pay Plaintiffs at the proper overtime rate was intentional

 and willful.

 46.       Defendants A Cleaner City Livingston LLC, A Cleaner City Millburn LLC, A

 Cleaner City Springfield LLC, A Cleaner City West Caldwell LLC, A Cleaner City

 Westwood LLC are New Jersey limited liability companies and are enterprises as defined

 by in Section 3(r)(1) of the FSLA, 29 U.S.C. §203(r)(I), and are enterprises engaged in

 commerce or in the production of goods for commerce within the meaning of Section

 3(s)(1)(A) of FLSA 29 U.S.C. §203(s)(1)(A).

 47.       Upon information and belief, A Cleaner City Livingston LLC, A Cleaner City

 Millburn LLC, A Cleaner City Springfield LLC, A Cleaner City West Caldwell LLC, A

 Cleaner City Westwood LLC have been, at all relevant times, enterprises engaged in

 commerce within the meaning of FLSA in that it (i) had employees engaged in

 commerce or in the production of goods for commerce and handling, selling or otherwise

 working on goods or materials that have been moved in or produced for commerce by

 any person; and its (ii) annual gross volume of sales or business is not less than $500,000.

  48.      Upon information and belief, Defendants A Cleaner City Livingston LLC, A

 Cleaner City Millburn LLC, A Cleaner City Springfield LLC, A Cleaner City West

 Caldwell LLC, A Cleaner City Westwood LLC at all relevant times, were employers as
                                            6
Case 2:19-cv-18299-WJM-MF Document 1 Filed 09/24/19 Page 7 of 10 PageID: 7



 defined by FLSA and N.J.S.A.

 49.       Defendant, Young Sun Lee is a citizen and a resident of State of New Jersey

 and is the owner, respectively, of Defendants A Cleaner City Livingston LLC, A Cleaner

 City Millburn LLC, A Cleaner City Springfield LLC, A Cleaner City West Caldwell

 LLC, A Cleaner City Westwood LLC.

 50.       Defendant, Estelle Lee is a citizen and a resident of State of New Jersey and is

 the owner, the registered agent and the manager, respectively, of Defendants A Cleaner

 City Livingston LLC, A Cleaner City Millburn LLC, A Cleaner City Springfield LLC, A

 Cleaner City West Caldwell LLC, A Cleaner City Westwood LLC.

                          FLSA 216 (b) Collective Action Allegation

 51.       Upon information and belief, defendants have also hired and fired more than

 30 employees who performed the same or similar work as the Plaintiffs did for 3 years.

 52.       All of the named Plaintiffs held the similar position, namely, dry cleaner

 worker.

                               JURISDICTION AND VENUE

 53.       This Court has jurisdiction over Plaintiffs' FLSA claims pursuant to 29 U.S.C.

 § 216(b). Venue is proper in this judicial district as the facts and events giving rise to

 Plaintiffs' claims occurred in this judicial district. This Court has supplemental

 jurisdiction over Plaintiffs' state law claims pursuant to 28 U.S.C § 1367.


                                        COUNT I
               Violation of the Fair Labor Standards Act -Overtime Wages

 54.       All allegations of the Complaint are expressly incorporated herein and

 Plaintiffs repeat and reallege each and every allegation set forth in this Complaint as

 though set forth fully at length herein.

                                              7
Case 2:19-cv-18299-WJM-MF Document 1 Filed 09/24/19 Page 8 of 10 PageID: 8



 55.        This count arises from Defendants' violation of the Fair Labor Standards Act,

 29 U.S.C. §201. et. seq.

 56.        During their employment for Defendants, Plaintiffs regularly and customarily

 at the specific instructions and demand of Defendants actually performed work for

 Defendants in excess of twelve (12) hours per day and seventy (70) hours per week.

 57.        Plaintiffs regularly worked more than 40 hours a week and were never paid the

 proper amount of overtime wages.

 58.        This Court has jurisdiction to hear this Count 29 U.S.C. §216(b) and venue is

 proper in this judicial district.

 59.        During the course of their employment by Defendants, Plaintiffs were not

 exempt from the overtime wage provisions of the Fair Labor Standards Act, 29 U.S.C.

 §207.

 60.        Plaintiffs were directed by Defendants to work and did so work, in excess of

 forty (40) hours per week.


 61.        Pursuant to 29 U.S.C. §207, for all weeks, during which Plaintiffs worked in

 excess of forty (40) hours, Plaintiffs were entitled to be compensated at a rate of one and

 one-half times their regular rate of pay.


 62.        Defendants did not compensate Plaintiffs at a rate of one and one-half times

 their regular rate of pay for hours worked in excess of forty (40) hours in individual

 workweeks.

 63.        Defendants’ failure and refusal to pay overtime premium at one-half times

 Plaintiffs’ rate of pay for hours worked in excess of forty (40) hours per week was a

 violation of the Fair Labor Standards Act, 29 U.S.C. §207.

                                             8
 Case 2:19-cv-18299-WJM-MF Document 1 Filed 09/24/19 Page 9 of 10 PageID: 9



    64.        Defendants willfully violated the Fair Labor Standards Act by refusing to pay

    Plaintiffs overtime wages for hours worked in excess of forty (40) hours per week.


       WHEREFORE, Plaintiffs, on behalf of themselves, and the FLSA collective plaintiffs,

    respectfully request that this court enter an order providing the following relief:

       a)      Authorizing Plaintiffs at the earliest possible time to give notice of this

collective action, or that the court issue such notice, to all persons who are presently, or have

been employed by defendants as non-exempt tipped or non-tipped employees. Such notice

shall inform them that the civil notice has been filed, of the nature of the action, of their right

to join this lawsuit if they believe they were denied proper hourly compensation and premium

overtime wages;

       b)      Certification of this case as a collective action pursuant to FLSA;

       c)      Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and

permitting them to assert timely FLSA claims and state claims in this action by filing

individual Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiffs and

their counsel to represent the Collective Action Members;

       d)      judgment in the amount of one-half times Plaintiffs' regular rate for all hours

which Plaintiffs worked in excess of forty (40) hours per week;

       e)      Liquidated damages in an amount equal to the amount of unpaid overtime

compensation found due;

       f)      Reasonable attorney’s fees and costs incurred in filing this action; and

       g)      Such other and further relief as this Court deems appropriate and just.




                                                 9
Case 2:19-cv-18299-WJM-MF Document 1 Filed 09/24/19 Page 10 of 10 PageID: 10




                                       JURY TRIAL

     A jury trial is demanded on all Counts.

     Respectfully submitted,

     Dated: September 24, 2019

                                                /s/ Ryan Kim
                                                Ryan J. Kim

                                                Ryan Kim Law
                                                163-10 Northern Blvd. Suite 205
                                                Flushing, NY 11358
                                                Attorney for Plaintiffs




                                           10
